18-1629
Coudert v. Hokin

                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.



        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
29th day of March, two thousand nineteen.

Present:    ROSEMARY S. POOLER,
            DENNY CHIN,
                        Circuit Judges.
            ERIC N. VITALIANO,
                        District Judge. 1
_____________________________________________________

DALE M. COUDERT,

                   Plaintiff-Appellant,

                          v.                                                 18-1629-cv

RICHARD N. HOKIN,

            Defendant-Appellee.2
_____________________________________________________

Appearing for Appellant:          Robert B. Bernstein, Bernstein & Associates, PLLC, Scarsdale,
                                  NY.

Appearing for Appellee:           Phillip C. Landrigan, Cohen, LaBarbera & Landrigan, LLP,
                                  Chester, NY.

1
  Judge Eric N. Vitaliano, United States District Court for the Eastern District of New York,
sitting by designation.
2
    The Clerk of the Court is directed to amend the caption as above.
Appeal from the United States District Court for the Southern District of New York (Carter, J.).

     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of said District Court be and it hereby is AFFIRMED.

       Dale Coudert appeals from the April 30, 2018 final order of the United States District
Court for the Southern District of New York (Carter, J.) granting Richard N. Hokin judgment on
a promissory note dated December 31, 2008, in the amount of $2,731,066.12, plus interest
thereon, for a total judgment of $4,770,461.69. Coudert v. Hokin, 12-CV-0110(ALC), 2018 WL
4278333 (S.D.N.Y. April 30, 2018). We assume the parties’ familiarity with the underlying facts,
procedural history, and specification of issues for review.

        For the first time on appeal, Coudert argues that the promissory note at issue is not
enforceable, either for lack of consideration or as violative of the statute of frauds. We decline to
consider these arguments on appeal. Bogle–Assegai v. Connecticut, 470 F.3d 498, 504 (2d Cir.
2006) (“[I]t is a well-established general rule that an appellate court will not consider an issue
raised for the first time on appeal.” (alteration in original)(internal quotation marks omitted)).

       We have considered the remainder of Coudert’s arguments and find them to be without
merit. Accordingly, the order of the district court hereby is AFFIRMED.

                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk




                                                  2